PER CURIAM:
Metasebya Kassa Mekonen, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen on the ground that it was untimely filed. See 8 C.F.R. § 1003.2(c)(2) (2006) (establishing a ninety-day time limitation for filing a motion to reopen); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (setting forth standard of review).*
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


 We find that Mekonen has failed to demonstrate sufficient grounds to invoke the doctrine of equitable tolling. See Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.2000).